     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 1 of 66 PageID #:1



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS



LJM PARTNERS, LTD.,                                Case No. 19-cv-368

      Plaintiff,                                   COMPLAINT

v.

JOHN DOES,

      Defendants.
                                                   JURY TRIAL DEMANDED
          Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 2 of 66 PageID #:2




                                                      TABLE OF CONTENTS


I.          INTRODUCTION ...................................................................................................................... 3
II.         PARTIES ..................................................................................................................................... 7
III.        JURISDICTION AND VENUE ................................................................................................. 8
IV.         FACTUAL ALLEGATIONS ..................................................................................................... 9
     A.     OVERVIEW ................................................................................................................................ 9

     B.     BACKGROUND ON THE FINANCIAL INSTRUMENTS INVOLVED IN THIS
            LITIGATION............................................................................................................................ 11

     C.     THE VIX, AND THE ROLE OF SPX OPTIONS IN ITS CALCULATION ..................... 19

     D.     THE VIX WAS SUSCEPTIBLE TO MANIPULATION, AND RESEARCH SUGGESTS
            IT WAS MANIPULATED PRIOR TO FEBRUARY 5, 2018 .............................................. 27

     E.     BACKGROUND ON LJM....................................................................................................... 39

     F.     FEBRUARY 5-6, 2018 .............................................................................................................. 43

     G.     LJM’S INVESTIGATION DEMONSTRATES THAT THE VOLATILITY SPIKE OF
            FEBRUARY 5 WAS THE RESULT OF JOHN DOE DEFENDANTS MANIPULATING
            THE VIX VIA ARTIFICIALLY RAISING PRICES FOR SPX OPTIONS, THEREBY
            HARMING LJM WHEN IT ROLLED ITS POSITIONS IN CORRELATED
            INSTRUMENTS. ...................................................................................................................... 48

V.          CLAIMS FOR RELIEF ........................................................................................................... 64
VI.         PRAYER FOR RELIEF .......................................................................................................... 65
      Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 3 of 66 PageID #:3



I.     INTRODUCTION

       1.      This case is brought under the Commodities Exchange Act (“CEA”), 7 U.S.C. §

1, et seq., for losses suffered when Plaintiff LJM Partners, Ltd. purchased and/or sold options on

S&P 500 futures and/or E-mini S&P 500 futures (“E-mini futures”) on the Chicago Mercantile

Exchange (“CME”) on February 5, 2018 and February 6, 2018 at prices that were inflated as a

result of market manipulation committed by as-yet unidentified John Doe Defendants.

       2.      Plaintiff LJM Partners, Ltd. (“LJM”) was a Commodity Trading Advisor and

Commodity Pool Operator that managed a total of approximately 50 accounts (including

commodity pools and individual accounts) on behalf of investors, under a variety of approaches

(such as Moderately Aggressive and Aggressive). Regardless of the specific approach, all of

LJM’s trading strategies were focused on the purchase and sale of options on S&P 500 futures,

which LJM would typically hold until expiration, thereby collecting a premium from the buyers

of these options as the funds’ profit and/or collecting the settlement value of any options LJM

held that were “in-the-money” at the time of settlement.

       3.      LJM had carefully designed all of its trading and risk strategies so as to be robust

enough to survive market downturns, and had itself successfully emerged from large downturns

in the S&P 500 in October 2008 and August 2011 with manageable losses (and, in many other

cases, beating the market during downturns). As a result, at the close of trading on Friday,

February 2, 2018, LJM collectively managed approximately $516.9 million in net assets.

       4.      On February 5, 2018, the S&P 500 suffered a one-day decline of 113.19 points, or

approximately 4.1%. This loss, while significant, was hardly unprecedented – it was not among

even the top 20 single-day percentage declines in the history of the S&P 500 Index, and this

decline was not the result of any macroeconomic or world event (such as a downgrading of U.S.
      Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 4 of 66 PageID #:4



government debt or a major financial services firm bankruptcy). It was, in other words, the type

of decline that would have certainly caused LJM losses, but those losses should have been

survivable in a properly functioning and fair market, as LJM had survived similar (or even

worse) such declines in the S&P 500 in the past.

       5.      However, the events of February 5, 2018 (and early February 6, 2018) proved

catastrophic to LJM. By the close of trading on February 6, 2018, the net assets managed by LJM

were just $70.5 million – a loss of approximately $446.8 million from its February 2 close, or a

loss of 86.5% of the assets managed by LJM. A one-day 4.1% decline in the S&P 500

unconnected to any fundamental economic or world event should not have caused these

precipitous losses.

       6.      Instead, the major contributor to LJM’s losses on February 5-6, 2018 was an

unprecedented increase in implied volatility – an increase that subsequent investigations by LJM

and others have discovered was artificially manipulated and created by John Doe Defendants, to

profit from their positions in volatility-linked derivatives.

       7.      The Volatility Index, known under its ticker symbol “VIX,” is a benchmark index

created by the Chicago Board Options Exchange (“CBOE”). Introduced in 1993, the VIX

purports to measure the implied volatility of large cap U.S. stocks over 30 days in the future.

Since it first became tradeable beginning in 2004 via VIX Futures, VIX Options, VIX-linked

exchange traded products (“VIX ETPs”), and so-called inverse VIX ETPs (products designed to

move inversely to movements in the VIX), the VIX has seen its trading volume skyrocket, and is

now responsible for billions of dollars in financial derivatives.

       8.      Often dubbed the stock market’s “fear index” or “fear gauge,” the VIX is

calculated based on real-time prices of certain put and call options on the Standard & Poor’s 500




                                                   4
      Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 5 of 66 PageID #:5



Index (“SPX Options”) and is designed to reflect investors’ consensus view of near-term future

expected stock market volatility. The VIX estimates expected volatility in the S&P 500 by

averaging the weighted prices of SPX Options over a wide range of out-of-the-money strike

prices. Prices of SPX Options are correlated with volatility — as investors’ expectation of

volatility in the near future rises/falls, the price of out-of-the-money SPX Options

correspondingly rises/falls to reflect the respective increased/decreased risk of those options due

to wider/narrower expected fluctuations in the S&P 500. Therefore, expected volatility is

calculated by the VIX in reference to out-of-the-money SPX Options prices.

       9.      The SPX Options used to calculate the VIX are directly correlated and move in

tandem with the options on S&P 500 futures and E-mini futures that LJM traded on the CME on

February 5-6, 2018. Thus, any manipulation in the prices of SPX Options at a certain strike price

on the CBOE would directly cause corresponding manipulation in the same direction to the

prices of options on S&P 500 futures and E-mini futures at that same strike price on the CME,

and any manipulator engaging in such conduct would know that the effects of their manipulation

would be felt in such correlated instruments on other exchanges.

       10.     On February 5, 2018, as the S&P 500 declined by 4.1%, the VIX increased from

17.31 to 37.32 – an increase of 116%. This was the largest single daily percentage increase ever

recorded in the VIX, and the single greatest daily move in the history of the VIX. The February

5, 2018 VIX settlement of 37.32 equates to 13.7 standard deviations from the mean settlement

price during the 12-month period preceding February 5, 2018 – a spike so statistically unlikely

that it cannot be rationally explained within the confines of a fair and functional market, and

which was exponentially greater than previous increases in the VIX seen on other days where the

S&P 500 suffered 4% or greater declines.




                                                5
      Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 6 of 66 PageID #:6



       11.     LJM’s investigation has found that this spike in the VIX was not the result of

legitimate market forces, but instead resulted from manipulation in violation of the CEA,

undertaken by a select group of financial institutions and trading firms (the “John Doe

Defendants”) on February 5, 2018 as described herein. On information and belief, these John

Doe Defendants had sizeable positions in VIX-linked financial instruments and derivatives

(including but not limited to VIX Futures, VIX Options, VIX ETPs, and inverse VIX ETPs) that

stood to profit from an increase in the VIX, with those positions becoming more profitable the

higher the VIX reached.

       12.     By posting inflated bid-ask prices for various strike prices of SPX Options –

prices that were not related to any legitimate positions they held or wished to hold, and which

they did not intend in good faith to trade on – the John Doe Defendants were able (at little or

zero cost or risk to themselves) to increase the bid-ask midpoint prices for SPX options used in

the calculation of the VIX on February 5, 2018. This, in turn, artificially elevated the VIX

settlement level on that date, allowing the John Doe Defendants to profit from their much larger

positions in VIX-linked financial instruments and derivatives.

       13.     Essentially, the John Doe Defendants used the SPX options market and their

CBOE-approved access to that market to manipulate the VIX Index calculation on February 5,

2018 higher than it otherwise would have been given prevailing market conditions and, by doing

so, generated massive profits for their much larger positions in VIX Futures, VIX Options, and

VIX ETPs.

       14.     The result of this manipulation of the bid-ask prices of SPX Options did not only

artificially increase the VIX, however. It also artificially manipulated the price of other

instruments directly correlated with SPX Options – including the options on S&P 500 futures




                                                6
      Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 7 of 66 PageID #:7



and E-mini futures that LJM traded in on February 5-6, 2018. These manipulations in prices of

options on S&P 500 futures and E-mini futures harmed LJM twofold: they both forced LJM to

deploy risk management trading strategies that otherwise never would have been triggered in a

non-manipulated market based on the false price movements, and they forced LJM to trade in

these instruments at artificially high prices. The result was that LJM was forced, by John Doe

Defendants’ manipulation, to realize hundreds of millions of dollars of losses on February 5-6,

2018 that it otherwise would not have suffered absent this manipulation.

       15.     Because CBOE has chosen to keep the trading of SPX Options anonymous, LJM

is not yet able to identify the precise number and identity of the John Doe Defendants who

engaged in manipulation of the VIX through artificially inflated bid-ask prices for out-of-the-

money SPX Options on February 5-6, 2018. However, CBOE possesses that information —

indeed, it is required to maintain it under the Commodity Exchange Act, 7 U.S.C. §7(d) — and

LJM will be able to use that information to identify the John Doe Defendants through discovery.

       16.     John Doe Defendants’ conduct caused actual damages to LJM in violation of the

Commodity Exchange Act, 7 U.S.C. §1 et seq. LJM seeks damages caused by John Doe

Defendants’ manipulation and Defendants’ violations of the Commodity Exchange Act,

including treble damages and injunctive relief.

II.    PARTIES

       17.     Plaintiff LJM Partners, Ltd. is an Illinois corporation with its principal place of

business in Chicago, Illinois.

       18.     On February 5 and 6, 2018, LJM purchased and/or sold options on S&P 500

futures and/or E-mini futures on the CME. As a direct and proximate result of John Doe

Defendants’ manipulative conduct and unlawful acts, LJM and the funds it managed were




                                                  7
       Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 8 of 66 PageID #:8



injured in their business or property by buying and/or selling these instruments at a loss due to

the artificial and manipulated prices caused by John Doe Defendants, costing LJM and the funds

it managed hundreds of millions of dollars in losses.

        19.    John Doe Defendants are those financial institutions that manipulated the VIX

and the price of SPX Options on February 5-6, 2018, so as to influence the value of the VIX,

and, relatedly, profit off of their positions in VIX Options, VIX Futures, VIX ETPs, and/or

inverse VIX ETPs.

        20.    John Doe Defendants’ manipulation of the VIX and SPX Options foreseeably and

directly caused artificial prices to exist for the options on S&P 500 futures and E-mini futures

that LJM traded in on February 5-6, 2018. By trading in these instruments at artificial prices,

LJM suffered losses that it would not have suffered absent John Doe Defendants’ manipulation.

        21.    LJM will be able to identify the John Doe Defendants through discovery of

trading records in the possession of CBOE that CBOE is required to maintain under the

Commodity Exchange Act, including but not limited to, Order Entry Operator identifications,

Tag 50 IDs, User Assigned IDs, and Clearing Information.

III.    JURISDICTION AND VENUE

        22.    This court has subject matter jurisdiction over this action pursuant to Section 22

of the Commodity Exchange Act (7 U.S.C. § 25), and 28 U.S.C. §1331.

        23.    This Court has personal jurisdiction over each Defendant. All John Doe

Defendants are reasonably believed to have: (1) transacted business in the United States,

including in this District; (2) substantial contacts with the United States, including in this

District; and (3) committed substantial acts in furtherance of the claims herein in the United

States, including in this District, including the manipulation of the prices of SPX Options and




                                                8
      Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 9 of 66 PageID #:9



correlated options in S&P 500 Futures and E-mini futures traded in this District. In addition,

John Doe Defendants’ conduct was directed at, and had the intended effect of, causing injury to

persons residing in, located in, or doing business in the United States, including in this District,

and LJM’s claims arise out of the John Doe Defendants’ conduct.

       24.     Venue is proper in this District under 28 U.S.C. §1391(b), (c), and (d).

Defendants resided, transacted business, were found, or had agents in this District; a substantial

part of the events giving rise to LJM’s claims arose in this District; and a substantial portion of

the affected interstate trade and commerce described herein has been carried out in this District.

       25.     The activities of Defendants were within the flow of, were intended to, and did

have a substantial effect on the interstate commerce of the United States.

IV.    FACTUAL ALLEGATIONS

        A.     OVERVIEW

       26.     The central theory of this case is straightforward. On February 5, 2018, while the

S&P 500 was suffering a significant (but not aberrant) 4.1% decline in value, John Doe

Defendants took the opportunity of this decline to manipulate the market’s leading measure of

volatility, the VIX, upwards, in order to increase profits on large positions they had taken in VIX

options, VIX futures, VIX ETPs that were long on implied volatility (i.e., betting that implied

volatility would increase), and on short positions on “inverse VIX” ETPs (which would increase

in value as implied volatility increased).

       27.     The primary means by which the John Doe Defendants accomplished this

manipulation was by placing artificial and manipulative bid-ask quotes on out-of-the-money

SPX Options traded on the CBOE.1 Because the VIX formula is based on the prices and/or


1
 The evidence that LJM has been able to adduce thus far of manipulation is limited to SPX Options
manipulation. LJM believes it is possible that Defendants’ manipulation of the VIX on February 5, 2018


                                                   9
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 10 of 66 PageID #:10



midpoint of bid-ask spreads of out-of-the-money SPX Options, by placing ever widening bid-ask

quotes on SPX Options, the John Doe Defendants were able (at little or no cost to themselves) to

increase prices and/or the midpoint of bid-ask spreads on out-of-the-money SPX Options, which

therefore increased the VIX, and secured increased profits on the John Doe Defendants’ long

positions in VIX options, VIX futures, and VIX ETPs, and short positions on inverse VIX ETPs.

       28.     However, this manipulation in the price of SPX Options did not merely result in

manipulating VIX upwards. It also created artificial prices in highly-correlated S&P 500

derivatives, including (a) options on S&P 500 futures and (b) E-mini S&P 500 futures, both of

which are traded on the CME, thereby violating the Commodity Exchange Act. LJM was

therefore harmed when it traded these instruments on February 5-6, 2018 in response to and at

prices that were artificial due to the manipulation by John Doe Defendants.

       29.     In the following sections, this Complaint will: (a) provide a background on and

discuss the interrelated nature of SPX Options, options on S&P 500 futures, and E-mini S&P 500

futures; (b) discuss the VIX, and the role SPX Options play in calculating the VIX; (c) describe

how the VIX can be manipulated, evidence that such VIX manipulation had occurred prior to

February 5, 2018, and how VIX manipulation would impact the financial instruments that LJM

traded in; (d) describe LJM’s approach to trading, its history, and its positions prior to February

5, 2018; (e) discuss the market movements of February 5-6, 2018, how they impacted LJM’s

positions, and the losses LJM suffered on February 5-6, 2018; (f) demonstrate via LJM’s own

analysis that the historic and unprecedented spike in volatility on February 5, 2018 was a result




may have also involved manipulative bids or trades on VIX Futures and/or other instruments designed to
similarly manipulate the VIX upwards. Should additional evidence be discovered that supports LJM’s
information and belief as to manipulation in other non-SPX Options instruments causing LJM losses, it
will amend its complaint accordingly to include such evidence.


                                                  10
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 11 of 66 PageID #:11



of manipulation by the John Doe Defendants, and that this manipulation was the driving force

behind the magnitude of LJM’s losses.

        B.      BACKGROUND ON THE FINANCIAL INSTRUMENTS INVOLVED IN
                THIS LITIGATION

                1. Futures and Options Contracts Generally

        30.     An option contract is a type of financial derivative that gives the buyer the right –

but not the obligation – to either buy (in the case of a “call option”) or to sell (in the case of a

“put option”) a particular commodity or financial instrument at a predetermined price, at or

before a specified time in the future (the “expiration date”). The agreed price is generally known

as the “strike price.”

        31.     A “put” or “put option” is a financial contract which gives the owner the right, but

not the obligation, to sell an agreed quantity of a particular commodity or financial instrument, at

the strike price, by or on the expiration date. A “call” or “call option” is a financial contract

which gives the owner the right, but not the obligation, to buy an agreed quantity of a particular

commodity or financial instrument at the strike price, by or on the expiration date.

        32.     In terms of when a given option can be exercised/settled, there are two different

approaches. A European option may be exercised or settled only at the expiration date of the

option (i.e., at a single pre-defined point in time). An American option, on the other hand, may

be exercised at any time before the expiration date.

        33.     In terms of settlement, options can be settled in one of two ways.

        34.     A physically settled option requires physical delivery of the underlying

commodity or financial instrument on settlement. Many stock options are physically settled,

meaning settlement requires actual delivery of the stock to the holder if she exercises the option.




                                                 11
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 12 of 66 PageID #:12



For example, an option for corn might require physical delivery of the quantity of corn required

in the contract.

        35.        A cash-settled option, in contrast, results in a cash payment to the holder of the

option based on prevailing market values for the underlying product of instrument at the time of

settlement, rather than delivery of the product or instrument.

        36.        Whether an option is exercised depends on whether it is “in-the-money” or “out-

of-the-money.” An in-the-money call option is one where the strike price is below the current

price of the underlying asset. For example, if an option holder owns a call option giving the right

to buy a bushel of corn at a price of $3, and the market price for the bushel of corn is currently

$5, the call option is in-the-money – because the option holder could make $2 by exercising the

option to buy the bushel of corn for $3 and immediately sell it for $5. An in-the-money put

option is one where the strike price is above the current market price of the underlying asset.

Thus, if an option holder owns a put option giving the right to sell a bushel of corn at a price of

$7, and the market price for a bushel of corn is currently $5, the put option is in-the-money – the

option holder could make $2 by purchasing a bushel of corn for $5 and then exercising the put

option to immediately sell that bushel of corn for $7.

        37.        An out-of-the-money call option is one where the strike price is above the current

price of the underlying asset. In the earlier example, if an option holder held a call option giving

the right to buy a bushel of corn at $6 but the market price for the bushel of corn is currently $5,

that call option is out-of-the-money (the option holder would not exercise it, since they could buy

the bushel of corn more cheaply at the market price). Likewise, an out-of-the-money put option

is one where the strike price is below the current market price of the underlying asset. Thus, if an

option holder holding a put option giving the right to sell a bushel of corn at $4 but the current




                                                   12
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 13 of 66 PageID #:13



market price of a bushel of corn is $5, that put option is out-of-the-money (because the option

holder would not exercise it, since they could sell the bushel of corn at the current market price

and make more money).

       38.     Whether an option is in or out-of-the-money depends on the relevant prevailing

market price at the time of the settlement of the option – the at-the-money price. In the case of

the bushel of corn above, the at-the-money price is $5, which is the prevailing market price of a

bushel of corn at the time of settlement. An option can be in- or out-of-the-money at one point in

time and just the opposite at the time of the settlement of the option – a put option to sell a

bushel of corn at $3 is out-of-the-money when the at-the-money price is $5, but in-the-money if

the price were to swing below $3.

       39.     Futures contracts are similar to options, except that they create an obligation (and

not merely the optional right) to buy or sell a particular commodity or financial instrument, at a

predetermined price, on a fixed date in the future (the expiration date). Like options, futures

contracts can also be cash-settled, instead of requiring physical delivery of the underlying

commodity or instrument on the expiration date.

       40.     The price paid by the buyer of an option and received by the seller of the option is

the premium. Generally speaking, the seller of an option profits if the option is worth less at

expiration than the premium received. This is the case if the option is out-of-the-money at

expiration, if the option is at-the-money at expiration, or if the option is in-the-money at

expiration by an amount that is less than the premium received.

               2. The S&P 500 Index

       41.     The Standard & Poor’s 500 Index (or S&P 500) is a capitalization-weighted index

of 500 U.S. stocks from a broad range of industries that have common stock listed on the NYSE




                                                13
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 14 of 66 PageID #:14



or NASDAQ. The component companies included in the index are selected by a committee of

the S&P Dow Jones Indices based on eight primary criteria (market capitalization, liquidity,

domicile, public float, sector classification, financial viability, length of time publicly traded, and

stock exchange), and the impact of an individual component’s price change proportional to the

issue’s total market value (share price multiplied by the number of shares outstanding).

        42.     The S&P 500 is widely regarded (along with the Dow Jones Industrial Average

and the Russell 1000) as one of the leading benchmarks of the overall U.S. stock market.

        43.     Because there is no tangible “S&P 500” that can be physically delivered, financial

derivatives (such as futures and options) use alternative settlement procedures. For example,

options on the S&P 500 index (i.e. SPX options) and futures on the S&P 500 index are cash-

settled, using the value of the S&P 500 at settlement/exercise as the underlying value to

determine whether a future or option contract based on the S&P 500 is in or out-of-the-money

and if a cash payment is made. Options on futures are settled such that option contracts which

are in-the-money at expiration result in a corresponding position in S&P futures. If a call option

in S&P futures is in-the-money at expiration the owner of the option receives a long position in

the S&P futures at a price equal to the strike price of the option. If a put option in S&P futures is

in-the-money at expiration the owner of the option receives a short position in the S&P futures at

a price equal to the strike price of the option.

        44.     While there are many types of S&P 500 financial derivatives, there are three that

are relevant to this Complaint.

                3. SPX Options

        45.     First are SPX Options. SPX Options are available for trading solely on the

CBOE, and the CBOE markets SPX Options as its “flagship contract,” and as “the index option




                                                   14
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 15 of 66 PageID #:15



of choice for institutional investors trading large and complex [S&P 500 options] orders.”2

CBOE provides a range of SPX Options, including SPX Options with A.M. settlement, with

P.M. settlement, weekly options, and end-of-month options. SPX Options are European options,

and can only be exercised at expiration.

       46.     Like any other option, SPX Options can be either call or put options. They also

can be in- or out-of-the-money at any given point in time, depending on the market’s current

expectation of the S&P 500 Index’s value in the future relative to the expiration date of the SPX

Option. For example, the at-the-money price for an SPX Option that expires in 30 days reflects

the market expectation of the level of the S&P 500 in 30 days’ time.

       47.     Because they are cash-settled, there is a spectrum of in-the-money and out-of-the-

money SPX options, as seen in the diagram below (using 2500 as the hypothetical at-the-money

strike price). SPX Option puts that have lower strike prices are more out-of-the-money because

the market is less likely to decline to those strike prices (and thus the right to sell at that lower

price compared to the current strike price is less likely to be in-the-money). Similarly, but on the

opposite side, SPX Option calls that have higher strike prices are more out-of-the-money because

the market is less likely to rise to those higher strike prices (and thus the right to buy at that

higher price compared to the current strike price is less likely to be in-the-money):




2
  CBOE, S&P 500 Index, http://www.cboe.com/products/stock-index-options-spx-rut-msci-ftse/s-p-500-
index-options/s-p-500-index.


                                                 15
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 16 of 66 PageID #:16




               4. Options on S&P 500 Futures

       48.     Second are options on S&P 500 futures. Options on S&P 500 futures are traded

on the CME, and are considered a second derivative, as they are an option on an S&P 500 futures

contract rather than an option directly on the underlying S&P 500 index itself. The underlying

instrument for each options contract is one S&P 500 futures contract. Should an option be in-the-

money at expiration, the owner of the option would receive an appropriate futures position,

which would then immediately settle to cash. The owner of a call option would receive a long

position in the futures with a futures price equal to the strike price of the call option, which

would then immediately settle to cash. The owner of a put option would receive a short position

in the futures with a futures price equal to the strike price of the put option, which would then

immediately settle to cash. The seller of the option would receive the opposite position (i.e. a

short position in the case of a call option and a long position in the case of a put option), which


                                                16
       Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 17 of 66 PageID #:17



would likewise immediately settle to cash. Because of this final settlement methodology, SPX

options and options on S&P 500 futures are essentially equivalents.

          49.     The CME offers Standard options on S&P 500 Futures (that are American Style

options), as well as end-of-month, weekly Wednesday, and weekly Friday options on S&P 500

Futures (that are European style options). Like any other option, options on S&P 500 futures can

be puts or calls, and in or out-of-the-money at any point in time, depending on the market’s

current expectation of the value of an S&P 500 future (which itself is based on the expected

future value of the S&P 500).

                  5. E-mini S&P 500 Futures

          50.     Third are E-mini S&P 500 futures, or E-mini futures. E-mini futures are traded on

the CME, and are a smaller, one-fifth sized version (with a contract unit equal to $50 multiplied

by the S&P 500 index value) of the full S&P 500 futures contract (which has a contract unit

equal to $250 multiplied by the S&P 500 index value).

          51.     E-mini futures are cash-settled, and among the most liquid financial instruments

traded on the CME.

                  6. Correlation between SPX Options, options on S&P 500 Futures, and E-
                     mini Futures

          52.     Because all three instruments – SPX Options, options on S&P 500 futures, and E-

mini futures – are based on the same underlying index (the S&P 500), they are highly correlated

and move in tandem. As one brokerage firm has noted in reference to SPX Options and E-mini

futures, “SPX Option market makers factor the cost of carry and dividends out of the E-mini

S&P 500 future, and use that to come up with the prices of the SPX options.”3 Another financial




3
    https://tickertape.tdameritrade.com/trading/options-futures-15073


                                                     17
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 18 of 66 PageID #:18



firm likewise points out that “SPX Options are priced to the future value of the index reflecting

adjustments for dividends and interest rate, which is how the E-mini futures are priced.”4

       53.     The lockstep movement of the S&P 500 (identified below by its ticker symbol

“SPX”) (and hence SPX Options) and E-mini futures can be seen in the table from December

2015 below:




       54.     E-mini futures share a direct correlation with options on S&P 500 futures, insofar

as an E-mini future for a given month (i.e., February 2019) has a notional value which is one-

fifth of the S&P 500 future for that same month ($50 multiplied by the S&P 500 index value vs.

$250 multiplied by the S&P 500 value). Because (1) the underlying instrument of options on

S&P 500 futures is the S&P 500 futures contract, (2) the S&P 500 futures contract is directly

proportional (at five times the size) to the E-mini futures contract, and (3) the E-mini Futures

contract moves in lockstep with the S&P 500 index (and thus SPX Options), it follows that all

three move in tandem, and that manipulation in the prices of any one of these three instruments

would, necessarily, impact and cause manipulation in the prices of the others. Indeed, if they did




4
 https://www.tradingfloor.com/posts/product-focus-what-you-need-to-know-about-sp-options-saxostrats-
8753750


                                                18
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 19 of 66 PageID #:19



not move in tandem in this fashion, any disparities between them would immediately be removed

by market participants engaging in arbitrage.

        55.     Put another way, SPX options cash-settle to the value of the S&P 500 index.

Options on S&P 500 futures settle to futures which in turn cash-settle to the value of the S&P

500 index. While options on S&P 500 futures require an extra step to settlement versus the S&P

500 index, market participants consider SPX options and options on S&P 500 futures to be

equivalent instruments. An increase in the price of one will be instantly transmitted to the price

of the other.

        56.     As this Complaint demonstrates below, when John Doe Defendants manipulated

and inflated the value of the VIX (via inflating prices for out-of-the-money SPX Options) on

February 5, 2018, the interrelated nature of the prices of SPX Options, options on S&P 500

futures, and E-mini futures ensured that the impact of SPX Option manipulation was felt in all

three instruments, and damaged individuals who traded in all three.

         C.     THE VIX, AND THE ROLE OF SPX OPTIONS IN ITS CALCULATION

        57.     VIX is a benchmark index that measures the 30-day expected volatility of the

S&P 500 Index for large cap U.S. stocks, and is colloquially referred to as the “fear index” or the

“fear gauge.”     Widely reported by the financial media and closely followed by market

participants as a leading market indicator, the VIX is higher when the market is expected to be

more volatile 30 days in the future, and is lower when the market is expected to be less volatile

30 days in the future.

        58.     First introduced in 1993, VIX is calculated and published by CBOE every 15

seconds during CBOE’s regular trading hours (8:30 a.m. to 3:15 p.m. Central time) and extended

trading hours (2:00 a.m. to 8:15 a.m. Central time), based on the premiums paid for (or the




                                                19
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 20 of 66 PageID #:20



midpoint of bid-ask prices of) certain “put” and “call” SPX Options during those time periods

(i.e., the cost of purchasing the options at particular strike prices).

        59.     VIX relies upon the premiums paid for SPX Options at various strike prices (or

the midpoint of bid-ask quotes in those options) as a stand-in to measure expected near-term

volatility because one component in the price of SPX Options is an estimate of how volatile the

S&P 500 will be between now and the option’s expiration date, allowing the volatility that the

market expects in the S&P 500 over the next 30 days to be estimated from SPX Option

premiums (or bid-ask quote midpoints) settling around 30 days from the present.

        60.     The CBOE explains the relationship between SPX Options and the VIX on its

website:

                The VIX Index is an up-to-the-minute market estimate of implied (expected)
                volatility that is calculated by using the midpoint of real-time S&P 500® Index
                (SPX) option bid/ask quotes. More specifically, the VIX Index is intended to
                provide an instantaneous measure of how much the market thinks the S&P 500
                Index will fluctuate in the 30 days from the time of each tick of the VIX Index.

                Cboe Options Exchange® (Cboe®) calculates the VIX Index using standard SPX
                options and weekly SPX options that are listed for trading on Cboe. Standard SPX
                options expire on the third Friday of each month and weekly SPX options expire
                on all other Fridays. Only SPX options with Friday expirations are used to
                calculate the VIX Index. Only SPX options with more than 23 days and less than
                37 days to the Friday SPX expiration are used to calculate the VIX Index. These
                SPX options are then weighted to yield a constant, 30-day measure of the
                expected volatility of the S&P 500 Index.


        61.     If expected near-term future volatility (and thus swings in the market price of the

S&P 500) is high, SPX Options (which serve as a means to hedge against large swings in the

price of the S&P 500) are more valuable and thus have higher premiums and are more expensive.

If expected near-term future volatility is low, the benefits of holding SPX Options to hedge

against swings in the S&P 500 is lower, and therefore the premiums paid for SPX Options are

also cheaper.


                                                   20
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 21 of 66 PageID #:21



       62.     Put another way, the VIX is a simple measurement of the stock market’s (S&P

500) expected annualized movement over the next 30 days. The VIX is quoted in percentage

points. As an example: a “VIX at 20” represents an annual expected change or variance in either

direction of 20% of the S&P 500 Index at a 68% confidence level. This is also known as a one

standard deviation move. As the confidence level increases, the variance increases

proportionally. A two standard deviation move achieves a 95% confidence factor, while a three

standard deviation move goes to 99.7%.

       63.     The chart below represents the market’s anticipation of how much the S&P 500

could move over a year with a VIX at 20, using 2500 as the current S&P 500 Index level. With a

68% confidence factor, the S&P 500 Index will range between 2250 and 2750. With a 95%

confidence factor, the S&P 500 Index will range between 2000 and 3000. Finally, with a 99.7%

confidence factor, the S&P 500 index will range between 1750 and 3250.


                                              VIX = 20
                                       Current S&P 500 = 2500
                   Confidence Factor          S&P Low            S&P High
                      68 Percent                2250               2750
                      95 Percent                2000               3000
                      99.7 Percent             1750                3250


       64.     To come up with a 30-day measure of expected volatility in the S&P 500, the data

used for VIX calculation are the prices of near- and next-term put and call SPX Options with

more than 23 days and less than 37 days to expiration. These include SPX options with

“standard” third Friday expiration dates and “weekly” SPX options that expire every Friday,

except the third Friday of each month. The relevant prices are the average of the bid and ask

quotes of these options.




                                              21
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 22 of 66 PageID #:22



       65.     Once each week, the SPX options used to calculate VIX “roll” to new contract

maturities in order to maintain a 30-day expectation of volatility measured by the index. For

example, on the second Tuesday in October, the VIX Index would be calculated using SPX

options expiring 24 days later (i.e., “near-term”) and 31 days later (i.e., “next-term”). On the

following day, the SPX options that expire in 30 calendar days would become the “near-term”

options and SPX options that expire in 37 calendar days would become the “next-term” options,

thereby maintaining the “more than 23 days and less than 37 days to expiration” window.

       66.     Below is CBOE’s standard formula used to calculate the VIX. The values used in

the calculation include: (1) forward SPX level “F”; (2) time to expiration “T”; (3) risk-free

interest rate “R”; (4) “Ki” representing the strike price for any given out-of-the-money SPX

option “i”; (5) the price of that selected option “Q(Ki)”; and (6) the average distance between

strike prices immediately above and below the forward index level, or “∆Ki.”




       67.     Only “out-of-the-money” options that have non-zero bids are included in the VIX

calculation. A call option is out-of-the-money when the strike price of the option is higher than

the market price of the underlying asset. A put option is out-of-the-money when the strike price

of the option is lower than the market price of the underlying asset.

       68.     The selection of strikes goes from the at-the-money strike up (for calls) and down

(for puts), until two consecutive strikes with a zero-bid price are found in each direction. No

other options beyond such two consecutive zero-bid strikes are included. Examples below



                                                22
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 23 of 66 PageID #:23



illustrate the selection process and how whether a given strike price is included in the calculation

of the VIX process is dependent on whether participants have chosen to bid on puts or calls at

those strike prices:




        69.     This entire VIX calculation process is summarized in the following diagram:




                                                23
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 24 of 66 PageID #:24




       70.     Because investors cannot trade the VIX directly (it is merely an index like the

S&P 500 Index, expressed as a number that cannot be “delivered”), CBOE created VIX-related

products to monetize the VIX and allow investors to utilize it as a directly traded benchmark.

       71.     CBOE launched VIX Futures on March 26, 2004 for exclusive trading on the

Chicago Futures Exchange (CFE),5 and CBOE launched VIX Options on February 24, 2006 for

exclusive trading on the Chicago Board Options Exchange.6

       72.     Trading in VIX Futures and VIX Options has grown enormously since CBOE

introduced them. As shown in the chart below, the average daily trading volume of VIX Futures

rose to 360,000 contracts in the first quarter of 2018.




5
         See https://www.cboe.com/aboutcboe/cboe-cbsx-amp-cfe-press-releases?DIR=ACNews&FILE
(last accessed July 17, 2018).
6
         See https://www.cboe.com/aboutcboe/cboe-cbsx-amp-cfe-press-releases?DIR=ACNews&FILE
(last accessed July 17, 2018).


                                                 24
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 25 of 66 PageID #:25




       73.     As shown in the chart below, the average daily trading volume of VIX Options

rose to 1.06 million contracts in the first quarter of 2018.




       74.     In addition to high trading volumes, there are a very large number of open VIX

Futures and VIX Options contracts at any time. For example, on February 1, 2018, there were

636,649 outstanding VIX Futures contracts (notional value of more than $636 million) and

13,223,224 outstanding VIX Options contracts (notional value of more than $1.32 billion).7


7
          CBOE Daily Market Statistics, http://www.cboe.com/data/current-market-statistics/daily-market-
statistics-2-cboe#VIX; CBOE Futures Daily Statistics, https://markets.cboe.com/us/futures/
market_statistics/daily/?dt=2018-02-01 (last accessed July 19, 2018).



                                                  25
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 26 of 66 PageID #:26



        75.     VIX Futures and VIX Options trading exploded on the heels of the Financial

Crisis of 2007-2008. With the meltdown in the financial markets, investors looked to products

that “truly” moved inversely with the markets during a highly volatile period. For example,

between January 1, 2004 and December 31, 2006, the VIX never rose above 24 at any single

point. However, while U.S. financial markets were generally melting down during the Financial

Crisis, the VIX was growing — between January 1, 2007 and December 31, 2009, the VIX

closed above 24 on 376 out of 756 trading days (49.7% of trading days), closing at an all-time

high of 80.86 on November 20, 2008.8

        76.     In response to demand for VIX products for retail investors, CBOE authorized the

creation of VIX exchange-traded products, or VIX ETPs. Exchange-traded products are a type of

security that is derivatively priced and trades intra-day on a national securities exchange. ETPs

are “hybrid instruments” under the Commodity Exchange Act (7 U.S.C. §1(29)), priced so their

value is derived from other investment instruments, such as a commodity, a currency, a share

price or an interest rate.

        77.     Generally, ETPs are benchmarked to stocks, commodities, or indices. They can

also be actively managed funds. ETPs include exchange-traded funds, exchange-traded vehicles,

exchange-traded notes and certificates. ETPs are traded on exchanges (like the New York Stock

Exchange), and thus can be bought and sold by individual investors as easily as any share of

common stock.

        78.     Barclays plc created the first VIX ETP: an instrument that tracks VIX futures, but

which trades on an exchange like any other corporate stock. The Barclays iPath S&P 500 VIX


8
         See “VIX data for 2004 to present (Updated Daily),” VIX Options and Futures Historical Data,
CBOE,            http://www.cboe.com/products/vix-index-volatility/vix-options-and-futures/vix-index/vix-
historical-data (last accessed July 17, 2018).



                                                   26
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 27 of 66 PageID #:27



Short-Term Futures ETN launched in 2009.9 That instrument, along with other VIX ETPs that

quickly followed, attracted a massive influx of investors thanks to being readily available for

trading on public exchanges.

         79.   There are now a number of VIX ETPs offering exposure to the VIX. Additionally,

there are a number of “inverse” VIX ETPs that are intended to generate returns inverse to VIX

such that if VIX fell the inverse VIX ETPs would gain value. The largest of these was Credit

Suisse’s VelocityShares Daily Inverse VIX Short-Term ETN, which went by the ticker symbol

XIV. In the wake of the February 5, 2018 spike in VIX, Credit Suisse triggered a provision in

XIV’s offering documents that allowed it to liquidate XIV after it had lost more than 90% of its

value.

         80.   On information and belief, John Doe Defendants were sizeable investors in VIX

Options, VIX Futures, VIX ETPs, and/or inverse VIX ETPs, and specifically had taken positions

in all or some of them such that upward movement of the VIX would result in large profits (i.e.,

long positions in VIX Options, VIX Futures, and/or VIX ETPs, or short positions in inverse VIX

ETPs). This created an incentive to manipulate the VIX upwards; an opportunity that John Doe

Defendants took advantage of on February 5, 2018.

         D.    THE VIX WAS SUSCEPTIBLE TO MANIPULATION, AND RESEARCH
               SUGGESTS IT WAS MANIPULATED PRIOR TO FEBRUARY 5, 2018

         81.   The method by which VIX is calculated is vulnerable to manipulation,

particularly upward manipulation. Simply put, if a VIX trader is long VIX futures (or VIX

Options, or VIX ETPs), he can push the VIX up by buying out-of-the-money SPX Options at

inflated premiums or bidding up bid-ask quotes for those out-of-the-money SPX Options,

creating an artificial appearance that market participants believe expected volatility (as measured

9
        See    Product    Summary,       iPath® S&P     500® VIX      Short-Term      FuturesTM ETN,
http://www.ipathetn.com/US/16/en/details.app?instrumentId=259118 (last accessed July 17, 2018).


                                                27
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 28 of 66 PageID #:28



by out-of-the-money SPX Options premiums or the mid-point of the bid-ask quotes for such out-

of-the-money SPX Options) is higher than it is in reality.

         82.   Essentially, parties wishing to manipulate the VIX higher use strategic and

artificial bidding on the SPX Options market to increase the premiums of out-of-the-money SPX

Options used in calculating the VIX, thus increasing the VIX itself and resulting in

corresponding increases to their VIX-linked instruments (VIX Options, VIX Futures, and VIX

ETPs).

         83.   In recent years, market participants, journalists, and academics have offered

evidence suggesting that the VIX is indeed being manipulated by certain players to the detriment

of others.

               1.     The Griffin Paper finds manipulation in VIX monthly settlements

         84.   Significantly, in May 2017, Professor John Griffin of the McCombs School of

Business at The University of Texas Austin, along with then-PhD candidate at the McCombs

Business School, Amin Shams, published a research paper (the “Griffin Paper”) titled

Manipulation in the VIX?

         85.   The Griffin Paper made several key findings: (1) at the exact time of the monthly

VIX settlement (i.e. the day that monthly VIX Options and VIX Futures are settled on the CBOE

via a pre-opening auction process known as the Special Opening Quotation, or “SOQ”), highly

statistically significant trading volume spikes occur in underlying SPX options; (2) the spikes

occur only in out-of-the-money SPX options — those utilized for the VIX settlement calculation

during the SOQ — and more so for those with greater influence on the calculation; (3) there is no

spike in volume for the similar S&P 100 Index or in S&P 500 Exchange Traded Fund options,

which are not connected to the VIX; and (4) traders manipulated the settlement by optimally




                                                28
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 29 of 66 PageID #:29



spreading their trades across the SPX option strikes and increasing the number of trades in deep

out-of-the-money put options consistent with the VIX formula, despite such options rarely being

traded otherwise.

       86.     According to the Griffin Paper, the steps required for a trader to manipulate the

VIX settlement during the SOQ are as follows: (1) open long positions in the VIX derivatives

prior to settlement; (2) submit aggressive buy orders in the SPX options during the settlement

auction, thereby causing the auction-clearing prices of SPX options, and by extension, the VIX

settlement price to rise; and (3) obtain the higher price desired for the VIX Futures or Options

when they settle. These same steps, if employed during intraday trading, would likewise

manipulate the intraday VIX upwards.

       87.     Analyzing trade data from January 2008 through April 2015, the Griffin Paper’s

findings suggest that traders deliberately engaged in trading activity designed to manipulate the

SOQ VIX settlement price up. For example, in months where the trading pushes the VIX

settlement price up, the prevailing price of the VIX-influencing options will jump during the

SOQ auction, peak at around 8:15 a.m. (i.e., the deadline for VIX-related bids to be accepted for

the SOQ prior to January 2017), and then drop seconds after the auction ends, when SPX

Options revert to normal trading patterns.

       88.     The Griffin Paper also found that that “at the exact time of monthly VIX

settlement [for VIX Futures and VIX Options], highly statistically and economically significant

trading volume spikes occur in the underlying SPX options” and that the “spike occurs only in

the OTM [or out-of-the-money] SPX options that are included in the VIX [S]ettlement [Price]

calculation and not in the excluded in-the-money (ITM) SPX options”:




                                               29
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 30 of 66 PageID #:30




       89.    Tellingly, the spike in out-of-the-money SPX Options during the settlement

window occurs principally in (otherwise) rarely traded SPX Options that are priced the furthest

out-of-the-money, and have a significant manipulative impact on the VIX Settlement Price:




                                              30
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 31 of 66 PageID #:31



              2.       Additional Analysis Supporting the Griffin Paper’s Manipulation
                       Theory

       90.    The Griffin Paper is further supported in its findings of manipulation by looking

at fluctuations between (a) the VIX benchmark at the day’s prior close, (b) the SOQ settlement

value, and (c) the VIX benchmark at the open of the day immediately following the SOQ

calculation window. In a market absent manipulation, you would expect these values to be

roughly in line with each other in some fashion. Instead, a review of recent VIX data and SOQ

prices shows evidence that the SOQ settlement is being manipulated higher and out of line with

both the prior day’s close and the subsequent open:

                    VIX Close        VIX            VIX Open      Change From   Change From
 Settlement
                   (Day Before    Settlement         (Day Of        Close To    Settlement To
    Date
                   Settlement)      Value           Settlement)    Settlement        Open
 02/15/2017           10.74         12.26              10.84        +14.15%        -11.58%
 08/16/2017           12.04         12.95              11.59        +7.56%         -10.50%
 01/17/2018           11.66         12.61              11.35        +8.15%          -9.99%
 11/15/2017           11.59         13.79              12.52        +18.98%         -9.21%
 11/16/2016           13.37         14.76              13.51        +10.40%         -8.47%
 05/17/2017           10.65         12.98              11.89        +21.88%         -8.40%
 01/18/2017           11.87         12.52              11.79        +5.48%          -5.83%


       91.    This upward manipulation increased sharply in 2017 (just prior to February 5,

2018), as shown in the chart below:




                                               31
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 32 of 66 PageID #:32




       92.    In 12 of the 111 (10.8%) monthly settlements that have occurred since January

2009, the settlement value for VIX has been higher than the highest VIX value at any point

during the day preceding settlement and the day of settlement. For example, on October 17,

2017, the highest intraday VIX value was 10.46, and on October 18, 2017 (the settlement date),

the highest intraday VIX value was 10.41. And yet the settlement value for VIX on October 18,

2017 was 10.53 – higher than the highest intraday value for VIX on either of those days.

Manipulation is the most plausible explanation for such an anomaly.

       93.    The chart below shows the 12 instances in which this has occurred:




                                              32
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 33 of 66 PageID #:33



                             VIX Range             VIX Range
     Settlement Date                                               VIX Settlement Value
                       (Day Before Settlement) (Day Of Settlement)
        10/18/2017           9.78 – 10.46          9.87 – 10.41           10.53
        08/16/2017          11.45 – 12.37         11.25 – 12.54           12.95
        02/15/2017          10.73 – 11.34         10.80 – 12.01           12.26
        11/16/2016          13.30 – 14.65         13.51 – 14.49           14.76
        11/20/2013          12.88 – 13.68         12.97 – 13.94           14.12
        09/18/2013          14.28 – 14.61         13.23 – 14.68           14.77
        06/19/2013          16.46 – 16.95         15.36 – 17.18           17.22
        10/17/2012          14.50 – 15.23         14.90 – 15.63           15.96
        01/18/2012          20.69 – 22.25         20.78 – 23.44           23.64
        10/20/2010          19.33 – 21.35         19.67 – 21.20           21.41
        09/15/2010          20.85 – 21.97         22.10 – 22.80           22.97
        08/19/2009          26.08 – 27.89         26.14 – 28.14           28.76


       94.     Astonishingly, there were three instances for which the settlement value of VIX

was higher than the entire intraday trading range of VIX for at least the entire week before

settlement and at least the entire week after settlement. That is, VIX reached its highest point for

more than a two-week span precisely at settlement:

                 a. August 19, 2009: The settlement value of VIX was 28.76. From
                    August 10 to August 27, the intraday VIX ranged from 23.68 to
                    28.39.

                 b. January 18, 2012: The settlement value of VIX was 23.64. From
                    January 6 to January 26, the intraday VIX ranged from 16.8 to 23.44.

                 c. November 20, 2013: The settlement value of VIX was 14.12. From
                    November 11 to November 29, the intraday VIX ranged from 11.99
                    to 13.94.


       95.     As further evidence that VIX has been manipulated upward, VIX settlement

values were compared to overnight movements in the S&P 500 Index. Because VIX measures

“fear,” there is a well-established statistical correlation between the overnight movements in the

S&P 500 Index and the opening value of VIX the next day. If the S&P 500 Index goes down,

VIX goes up; if the S&P 500 Index stays the same or increases, VIX stays the same or goes




                                                33
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 34 of 66 PageID #:34



down. That relationship, however, often fails to hold true on settlement days, providing another

indication that VIX has been manipulated.

       96.     On at least the following days, the S&P 500 Index opened higher on the

settlement day than the close on the prior day, but VIX still increased:

                 a. December 19, 2012: VIX closed at 15.55 the day before. The S&P
                    500 Index opened higher on December 20, 2012. The settlement
                    value was 16.69 (a 7.33% increase).

                 b. December 17, 2014: VIX closed at 23.10 the day before. The S&P
                    500 Index opened higher on December 18, 2014. The settlement
                    value was 24.09 (a 4.28% increase).

                 c. February 15, 2017: VIX closed at 11.18 the day before. The S&P
                    500 Index opened higher on February 16, 2017. The settlement value
                    was 12.26 (a 9.66% increase).


       97.     Furthermore, while the Griffin Paper focuses on the separate, monthly SOQ

settlement process for VIX Futures and VIX Options, intraday manipulation of the VIX is

possible in the same fashion as both use the same formula to calculate VIX – by bidding up

premiums (or the mid-point of bid-ask spreads) for out-of-the-money SPX Options, one could

increase the VIX intraday/at close of day in the same fashion as during the SOQ settlement

window.

       98.     Indeed, manipulation of the VIX during intraday trading may have advantages to

the manipulator compared to manipulation during the SOQ settlement. The SOQ settlement level

is based on clearing prices for actual trades that are executed in SPX Options during the SOQ

auction window, meaning would-be manipulators have to spend funds on premiums and/or

execute trades that would put themselves at risk (should the SPX Options they sold end up in-

the-money).




                                                34
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 35 of 66 PageID #:35



       99.     By contrast, the intraday VIX calculation (calculated every 15 seconds) is

dependent on the midpoints of quoted bid-ask spreads to determine the price of SPX Options

across a wide number of strike prices. A would-be manipulator of the intraday VIX calculation,

therefore, could engage in manipulation simply by bidding up (but not executing) the bid-ask

spreads of out-of-the-money SPX Options without having to commit actual capital towards

executed trades and paying premiums. Intraday VIX manipulation also allows manners of

manipulation (such as spoofing, i.e., submitting false bid or ask quotes and then pulling them

back before they could be acted upon) to increase the VIX that are not available in the auction-

style SOQ (which requires bids to be locked in place as part of its auction process).

               3.      Market participants suggest the VIX is susceptible to manipulation

       100.    Other market participants have reached similar conclusions as the Griffin Paper,

and opined that the VIX is vulnerable to manipulation. Timothy Klassen, a member of the

Goldman Sachs team that assisted CBOE in the development of the VIX, said that “trying to

manipulate the VIX is not conceptually different from trying to manipulate any other index” that

is dependent on underlying financial contracts.10

       101.    Matt Levine, a columnist for Bloomberg and former investment banker at

Goldman Sachs, echoed this by stating:

                [I]f you are a trader who owns a lot of the market in VIX futures,
               you could push around a large dollar value of futures by trading a
               small dollar value in [SPX] options. This is particularly true
               because the S&P option volume is divided among many strikes,
               and the illiquid deep out-of-the-money S&P 500 options have a big
               influence on the VIX: You can move the price of those options a
               lot with relatively small trades, and those price changes have a
               disproportionate effect on the VIX . . . if you are going to

10
        See Elliot Blair Smith, “How S&P 500 options may be used to manipulate VIX ‘fear gauge,’”
MARKETWATCH (June 19, 2017), https://www.marketwatch.com/story/how-sp-500-options-may-be-
used-to-manipulate-vix-fear-gauge-2017-06-19 (last accessed July 17, 2018).



                                                35
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 36 of 66 PageID #:36



                manipulate a tradable market . . . then VIX looks pretty
                tempting.”11 (Emphasis added.)


        102.    In February 2018, former SEC Chairman Harvey Pitt agreed with the premise that

the VIX was susceptible to manipulation, commenting in an interview that “it’s quite clear that

[VIX] options can be manipulated. And when there were complaints about possible

manipulation, CBOE, as the marketplace, should have sprung into action.”12

        103.    Likewise, on February 14, 2018, former CFTC Commissioner Bart Chilton stated

that the allegation that the VIX could be manipulated “rings true to me” and added that “there’s

certainly enough smoke” to suggest that the VIX was indeed being manipulated.13

                4.      Enforcement actions show that the VIX has been manipulated in
                        precisely this way.

        104.    Enforcement actions taken in the past by CBOE itself have confirmed that the

VIX can be manipulated via artificially inflating the prices of out-of-the-money SPX Options.

        105.    For example, Equitec Proprietary Markets LLC, a Chicago-based trading firm and

CBOE-designated market maker, was found by the CBOE’s Business Conduct Committee in

April 2017 to have submitted manipulative orders in the constituent SPX options used in the VIX

settlement calculation. Equitec submitted buy-side SPX orders on constituent options after the

applicable cutoff time of 8:15 a.m. CST, which improperly modified a previously submitted




11
         Matt   Levine,  VIX    Trading,     Hoaxes      and    Blockchain    (May    24,   2017),
https://www.bloomberg.com/view/articles/2017-05-24/vix-trading-hoaxes-and-blockhain (last accessed
July 17, 2018).
12
         See Mark DeCambre, “Ex-SEC chairman says ‘it’s quite clear’ Wall Street’s ‘fear gauge’ can be
manipulated,” MARKETWATCH (Feb. 16, 2018), https://www.marketwatch.com/story/ex-sec-chairman-
says-its-quite-clear-wall-streets-fear-gauge-can-be-manipulated-2018-02-16 (last accessed July 17, 2018).
13
         CNBC, Former CFTC Commissioner: Whistleblower Allegation About Volatility Index
Manipulation ‘Rings true’ (Feb. 14, 2018), https://www.cnbc.com/2018/02/14/ex-cftc-head-bart-chilton-
on-whistleblower-vix-manipulation-allegation-html.


                                                   36
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 37 of 66 PageID #:37



strategy order on the same options, which was then used in the calculation of the October 2013

VIX settlement. CBOE censured Equitec and fined it $50,000 for this alleged manipulation.

       106.    Similarly, on June 28, 2016, CBOE fined Morgan Stanley & Co. $400,000 and

disgorged another $152,664 for violations of trading rules due to manipulating VXEM, a

volatility futures contract for emerging markets similar to the VIX. See In re Morgan Stanley &

Co., CFE No. 15-0003 (June 28, 2016). CBOE found that, on November 21, 2012 – the

settlement day for VXEM – Morgan Stanley placed orders to sell approximately 45,000 options

contracts. This caused “approximately half of the strike prices used to calculate VXEM

settlement” to “[open] at prices significantly lower than where they had been on the previous

day, and where they closed that same day. The orders and trades caused the CFE’s VXEM to

settle approximately 17.75% lower than the previous day’s settlement price.” Id. ¶3.

       107.    On December 15, 2017, CBOE fined DRW Securities, LLC $1,250,000 and

disgorged another $257,056 for violations of trading rules for manipulating VIX. CBOE found

that, on nine trade dates between February 2014 and March 2015, DRW Securities, LLC

submitted “safety bids” to ensure consecutive SPX Options did not have zero bids thus “ensuring

that certain option series were included in the final settlement calculations of the SOQ. This

conduct impacted the final settlement calculations.”

       108.    In both the Morgan Stanley and DRW Securities instances above, the methods of

manipulation that resulted in the fines were the same methods the John Doe Defendants used in

respect of the VIX.

       109.    Other trading firms have also been fined for various practices related to VIX

manipulation. See In re Ronin Capital, LLC, File No. 15-0036 (Aug. 10, 2015) (submitting

impermissible “strategy orders” during the settlement auction on February 19, 2014); In re




                                               37
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 38 of 66 PageID #:38



Wolverine Execution Servs., LLC, File No. 15-0100 (Dec. 29, 2015) (same for settlement auction

on August 20, 2014); In re Morgan Stanley & Co., File No. 12-0029 (Sept. 24, 2012) (same for

settlement auction on July 20, 2011 and September 21, 2011); In re Wolverine Execution Servs.,

LLC, File No. 14-0161 (Feb. 12, 2015) (same for settlement auction on December 18, 2013).

       110.    The CBOE is not the only entity to have launched investigations into

manipulation of the VIX. On February 12, 2018, an anonymous whistleblower who “has held

senior positions at some of the largest investment firms in the world,” reported to the Securities

and Exchange Commission and the Commodity Futures Trading Commission widespread

manipulation of VIX. The whistleblower asserted that a “pervasive flaw” permits “trading firms

with sophisticated algorithms to move the VIX up or down by simply posting quotes on [SPX

Options] and without needing to physically engage in any trading or deploying any capital.” The

whistleblower identified large institutional traders in SPX Options as the entities best positioned

to avail themselves of these manipulative trading practices -- because they have the resources

necessary to engage in the sophisticated manipulation easily, and their manipulative effect can be

magnified when the price for a given SPX Option series in the VIX calculation is not based on an

actual trade, but rather the midpoint of a bid-ask spread, allowing the manipulator to change the

SPX Option price (and impact the VIX) cost-free since providing a bid-ask quote without

actually executing a trade costs nothing.

       111.    The whistleblower letter, along with the Griffin Paper, has spawned multiple

investigations and litigation. Some of these investigations and litigation encompass not only

specific ETPs or ETPs generally, but also broader inquiries into widespread manipulation of the

VIX itself as alleged herein.




                                                38
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 39 of 66 PageID #:39



       112.    On February 13, 2018, both the Wall Street Journal and the Financial Times

reported that the Financial Industry Regulatory Authority (FINRA), was examining whether

prices linked to the VIX had been manipulated.

       113.    On February 23, 2018, Bloomberg reported that both the Securities and Exchange

Commission and the Commodities Futures Trading Commission “have been conducting a broad

review of trading since February 5, 2018 when volatility spiked and investors lost billions of

dollars.” The Bloomberg article also notes that because of the substantial investor losses arising

from recent market events, “allegations of market manipulation are getting more attention and

government watchdogs face questions about why small-time investors were permitted to buy

such products in the first place.”

       114.    All of these factors identified above – the structure of the VIX calculation, the

Griffin Paper, evidence of VIX Futures and Options settlements being manipulated outside of

intraday VIX levels, comments by market analysts, and CBOE/governmental enforcement

actions and investigations – show not only that the VIX can be manipulated by artificially

inflated premiums and bid-ask spreads on SPX options, but that this manipulation had been done

on numerous occasions successfully (or successfully until discovered as part of a CBOE

enforcement action) prior to February 5, 2018.

       115.    Upon information and belief, John Doe Defendants knew the VIX was susceptible

to manipulation, and successfully manipulated the VIX in this fashion on February 5, 2018.

        E.     BACKGROUND ON LJM

       116.    Prior to and heading into trading on February 5, 2018, LJM Partners, Ltd. was a

Commodity Trading Advisor and Commodity Pool Operator that managed a number of

commodity pools and individual accounts, on behalf of investors.




                                                 39
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 40 of 66 PageID #:40



          117.   LJM’s trading strategy involved trading in derivatives on the CME. Specifically,

LJM traded in options on S&P 500 futures. LJM purchased and sold both calls (options to buy

S&P 500 futures at a specified price) and puts (options to sell S&P 500 futures at a specified

price).

          118.   LJM’s strategy was to manage the option positions that it sold such that, at any

given time, they were “out-of-the-money” – that is, if the current market price of the underlying

S&P 500 future remained out-of-the-money as of the option expiry date, the option would expire

without being exercised by the purchaser, and/or without payment being required by LJM on the

option contract. LJM’s profit would come from the premium it collected in selling that option.

          119.   LJM’s philosophy was thus focused on the so-called “volatility premium,” or the

“spread between implied volatility (investors’ forecast of market volatility reflected in options

pricing) and realized (actual) volatility.” The buyer of an option – either a put or call – pays a

premium because the buyer is shifting the risk of significant market moves (implied volatility) to

the option seller. If the market swings far enough in that direction to reach the strike price (actual

volatility), only the seller of the option will be exposed to losses. But if the market never swings

far enough to reach the strike price (actual volatility is less than implied volatility), the option is

worthless and the seller (LJM) keeps the premium, making the transaction profitable to the

option seller.

          120.   This strategy was premised on the idea that options buyers overestimated the

probability of high volatility events in the market, and therefore implied volatility would outpace

actual volatility, allowing LJM to collect premiums on options it sold that never came into the

money because volatility did not rise as much as investors believed it would. This relationship




                                                  40
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 41 of 66 PageID #:41



between implied volatility and realized volatility has generally been historically robust and has

been the subject of extensive academic research.

       121.   As LJM described its investment approach, it “utilizes S&P 500 options on

futures to initiate market neutral positions by simultaneously selling deep-out-of-the-money call

and put options, followed by certain adjustments based on movement of the underlying S&P 500

futures contract” with “profits…derived when the prices of options that have been sold decline,

such that the options can be purchase for amounts less than the prices at which such options were

sold” or “when options expire worthless, providing full profit on the option premium sold (after

commission or other fees).” To execute this strategy, LJM sold puts and calls on S&P 500

futures on the CME with strike prices above or below the trading price, collecting premiums for

options that remained out-of-the-money because the option buyer had overestimated market

volatility, or when they bought back those options for less than the premium they sold them for

(after commissions/fees).

       122.   On a typical day, this strategy meant that LJM traded relatively infrequently,

executing less than 25 trades a day. On atypical days with more unfavorable market conditions,

LJM might execute as many as 55 trades.

       123.   This approach was historically very successful for LJM, and profitable for its

investors, even in years where the broader markets suffered huge losses during the Financial

Crisis, as seen in this table aggregating annual results for LJM’s Moderately Aggressive and

Aggressive approaches:




                                               41
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 42 of 66 PageID #:42




 Aggregate Annual Performance of LJM’s Moderately Aggressive/Aggressive Approaches


                                    Aggressive Approach         Moderately Aggressive
                Year                 Annual Percentage           Approach Annual
                                          Return                 Percentage Return
                2004                      53.76%                      38.22%

                2005                        42.21%                      32.08%

                2006                        37.71%                      31.35%

                2007                        21.25%                      26.33%

                2008                       -48.05%                      -18.69%

                2009                        50.01%                      29.18%

                2010                        38.16%                      22.78%

                2011                        -5.10%                       2.09%

                2012                        46.48%                      34.41%

                2013                        -3.80%                      -4.98%

                2014                        2.35%                        3.26%

                2015                        26.99%                      20.70%

                2016                        25.40%                      19.01%

                2017                        17.69%                      17.58%



       124.   As a result of this successful trading strategy, LJM had grown to manage

approximately $516.9 million in net assets as the markets opened on February 5, 2018. All of

LJM’s positions at the beginning of February 5, 2018 were in options on S&P 500 futures traded

on the CME. Entering February 5, 2018, LJM held 45,259 net short put positions.


                                             42
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 43 of 66 PageID #:43



        F.     FEBRUARY 5-6, 2018

       125.    As markets opened on February 5, 2018, LJM and its personnel were closely

monitoring the markets, as the previous week had seen volatility increasing, but with the VIX

still at a relatively low level of 17.31. As late as 10:27 a.m., LJM estimated a profit of

approximately $9.3 million for February 5, 2018, based on its positions and then-prevailing S&P

500 and March S&P 500 Futures index levels.14

       126.    Shortly thereafter, the S&P 500 Index began to decline, moving adversely to

LJM’s overall position. In response, and consistent with LJM’s established and back-tested risk

management practices, LJM began to adjust its portfolio by employing a variety of trades

designed to reduce or rebalance the risk of its portfolio, including but not limited to: (a) buying

puts that were close to the then-prevailing S&P 500 index price and selling puts that were farther

away from the prevailing S&P 500 index price, known as “rolling” your put position; (b)

simultaneously buying a put and selling a call, known as a “risk reversal;” and (c) buying calls

and/or puts (or calls spreads/put spreads) so as to reduce your portfolio’s risk. By approximately

10:30 a.m. on February 5th, as a hedge or protection against further declines, LJM had risk

reduced/risk rebalanced 5,644 of its put positions, or 12.5% of its opening positions.

       127.    By noon on February 5, U.S. stock markets had continued to decline, and the VIX

began to move higher in an orderly manner, with the VIX at 12:01 p.m. being computed at 19.58.

LJM estimated that its marked-to-market profit and loss for the day had begun to show losses,

estimating that its negative open trade/liquidation loss for the day was approximately $12.8

million from its opening value. LJM continued to engage in risk reduction/risk rebalancing

trades, and by 12:00 p.m. had risk reduced/risk rebalanced 9,352 of its put positions, or 20.7% of

its opening positions.
14
       All times listed are Central time.


                                                43
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 44 of 66 PageID #:44



       128.    At approximately 1:00 p.m., the VIX suddenly began to move more rapidly to the

upside, for reasons that cannot be explained by normal market forces. By approximately 1:57

p.m., the VIX had risen to 27.97, an increase of 61.6% from its opening level. By this point, LJM

had risk reduced/risk rebalanced 19,093 of its put positions, or 42.2% of its opening positions

       129.    Indeed, as the table below shows, between 1:00 p.m. ET and 4:00 p.m. ET on

February 5, 2018, the correlation between the S&P 500 index and VIX went to essentially zero,

meaning the two were completely uncorrelated – a situation that should not occur under normal

market conditions since the VIX is meant to measure volatility in the S&P 500 index itself. By

comparison, a competing volatility index listed on the NASDAQ, the Nations Large Cap

VolDex, or VOLI, maintained its correlation with the S&P 500 index during that same time

period. Essentially, in the afternoon of February 5, 2018, the historical correlation between the

VIX and S&P 500 ceased to exist – evidence that the VIX itself was being manipulated:




       130.    Because the VIX was calculated using premiums or the midpoint of bid-ask

spreads on out-of-the-money SPX Options, an increase in the VIX represented an increase in the

price of out-of-the-money SPX options. In turn, because SPX Options are highly correlated with

options on S&P 500 futures, the increase to out-of-the-money SPX Options prices meant that

prices for the out-of-the-money options on S&P 500 futures that LJM invested in were increasing

as well, triggering LJM to engage in additional trades based on its risk reduction/rebalancing

practices based on these artificially high prices, and making these risk reduction/risk rebalancing

trades more expensive as the VIX climbed.




                                                44
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 45 of 66 PageID #:45



       131.    LJM estimated at 1:57 p.m. that it had incurred a loss of approximately $110.2

million as a result in part of the trades it had been forced to enter into and the higher premiums it

was paying in risk reduction/risk rebalancing of its positions. By 2:00 p.m., LJM had risk

reduced/risk rebalanced 27,084 of its put positions, or 59.8% of its opening positions, all

triggered by the artificial prices in the market and all occurring at higher costs due to the

manipulated increases in the VIX and out-of-the-money SPX Options prices.

       132.    The VIX, however, continued its erratic and unpredictable climb in these last two

hours of trading. By 2:00 p.m., the ability to obtain meaningful bids and quotes for options on

S&P 500 futures market had completely evaporated. The range between the bid and ask prices

for SPX Options and the highly correlated options on S&P 500 futures increased dramatically,

increasing the VIX and making participants who were seeking to liquidate or adjust positions in

options on S&P 500 futures incapable of doing so without paying excessive premiums or

subjecting their trades to drastic, unknown results. The late afternoon skyrocketing of the VIX

can be seen in the chart below:




                                                 45
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 46 of 66 PageID #:46




       133.    By the close of trading on February 5th (and the S&P 500’s 4.1% decline), LJM

had risk reduced/risk rebalanced 39,778 of its put position, or 87.9% of its opening put positions

– a far greater number of trades than LJM had ever engaged in on any other single prior day,

including days where the S&P 500 had suffered a similar 4%-5% decline. As a result of these

trades – triggered by artificial prices caused by John Doe Defendants’ manipulation and

occurring at higher prices paid in premiums due to that manipulation – LJM estimated that by

3:09 p.m. on February 5th that it had incurred a marked-to-market loss of approximately $334.9

million.

       134.    Instability in the VIX (and corresponding/related higher prices for SPX Options

and options on S&P 500 futures) continued in the after-hours trading on the evening of February

5 and early morning of February 6, 2018. This instability and the losses LJM had incurred on

February 5 resulted in LJM’s clearing firm, Wells Fargo Securities, LLC, delivering LJM a

written notice of the termination of LJM’s trading account, and ordering LJM to promptly




                                               46
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 47 of 66 PageID #:47



liquidate its positions held in the Wells Fargo account including using E-mini futures to hedge its

positions if necessary.

          135.   At the insistence of Wells Fargo, prior to the opening of the market, LJM was

forced to sell E-mini futures to offset its then current options positions. After the market opened,

Wells Fargo forced LJM to sell additional E-mini futures.

          136.   However, markets for SPX Options – as well as the highly correlated options on

S&P 500 futures and E-mini futures – continued to be illiquid, with bid-offer ranges either not

being quoted at all, or being quoted with such wide spreads as to make entering any meaningful

orders impractical or impossible. As a result, LJM’s sale of these E-mini futures was done at

extremely adverse prices, resulting in LJM incurring approximately an additional $35 million in

losses.

          137.   Initial upward price movement in the U.S. stock market on the open of markets on

February 6 relieved the immediate risk of further adverse effects of price declines in the S&P

500. However, concerned about volatility and the possibility of adverse price movement in the

S&P 500 index, Wells Fargo delivered termination of business letters to LJM stating that LJM

must promptly liquidate or transfer all of its open positions to a different clearing firm.

          138.   By 10:23 a.m. on February 6, 2018, LJM (at the demand of Wells Fargo), had

begun to offset or liquidate its put options on S&P 500 futures. Given the chaotic conditions in

the market and the losses it had suffered, LJM was forced to close all its remaining positions.

The final result for LJM was that by the end of February 6, 2018, LJM and its funds had suffered

a total loss of approximately $446.8 million, or approximately 86.5% of the assets in its

management prior to the opening of markets on February 5, 2018.




                                                 47
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 48 of 66 PageID #:48



       139.    If the VIX, SPX Options, and their correlated options on S&P 500 futures and E-

mini futures performed in a manner historically commensurate with a 4.1% decline in the S&P

500 (as discussed further below), LJM’s losses would not have been as severe, and would have

been palatable and recoverable for its funds and investors. Defendants’ manipulation of the VIX

via its component SPX Options prices (and the corresponding effect that had on prices of

correlated options on S&P 500 futures/E-mini futures), however, forced LJM to book losses on

February 5-6, 2018 that were catastrophic.

       140.    Not everyone was suffering on February 5, 2018, however – entities that were

long on volatility (including John Doe Defendants) profited as the VIX skyrocketed. Goldman

Sachs boasted that it made $200 million in profit on February 5, 2018, because it “had positioned

itself to benefit if the CBOE Volatility Index…climbed” – an amount that was “on par with what

the firm’s derivatives unit typically makes in an entire year.”15

        G.     LJM’S INVESTIGATION DEMONSTRATES THAT THE VOLATILITY
               SPIKE OF FEBRUARY 5 WAS THE RESULT OF JOHN DOE
               DEFENDANTS MANIPULATING THE VIX VIA ARTIFICIALLY
               RAISING PRICES FOR SPX OPTIONS, THEREBY HARMING LJM
               WHEN IT ROLLED ITS POSITIONS IN CORRELATED
               INSTRUMENTS.

       141.    In the wake of its catastrophic losses, LJM investigated what had occurred on

February 5-6, 2018, in an attempt to determine whether its losses were caused in whole or in part

by market manipulation.

       142.    This investigation included reviewing publicly available order activity from the

CBOE and CME related to the S&P 500, SPX Options, the VIX, options on S&P 500 futures,
15
         See https://www.cnbc.com/2018/05/23/goldman-made-a-staggering-200-million-in-one-day-as-
markets-plunged.html. LJM mentions Goldman Sachs solely to show the profitability of being long on
volatility on February 5, 2018 and the incentive that may have existed for John Doe Defendants to
manipulate the VIX on that date so as to increase their profits; LJM does not know whether Goldman
Sachs is a John Doe Defendant, but believes this could be determined via discovery of CBOE trading
records.


                                                 48
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 49 of 66 PageID #:49



and E-mini futures. By looking at past historical data on days with similar greater-than-4%

declines in the S&P 500 Index, LJM attempted to identify whether the events of February 5,

2018 appeared anomalous and/or suggestive of market manipulation.

               1.     The increase in the VIX on February 5, 2018 was exponentially
                      disproportionate relative to the decline in the S&P 500.

       143.    First, LJM looked at how the VIX reacted on February 5, 2018 to a 4.1% decline

in the S&P 500 Index – with a 116% increase, the largest single day increase ever recorded – and

compared that to how the VIX had performed in prior trading days when the S&P 500 Index had

suffered 4% or larger declines.

       144.    While February 5, 2018’s decline in the S&P 500 was the largest one day decline

in terms of points (113.19), it was not even among the top 20 largest single-day drops as a

percentage of opening value (4.1%):




                                              49
Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 50 of 66 PageID #:50



              Largest Single Day Declines in S&P 500 By Points




                                    50
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 51 of 66 PageID #:51



          Largest Single Day Declines in S&P 500 by Percentage of Opening Value




       145.    The VIX’s 116% increase on February 5, 2018 (from an opening value of 17.31 to

a close of 37.32) was the largest ever recorded. Such highly aberrational, non-correlated behavior



                                               51
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 52 of 66 PageID #:52



between the VIX (highest increase ever) and the S&P 500 (a decline that was not among even

the top 20 in history) is highly indicative of non-rational, manipulative trading behavior related

to the VIX (and its component SPX Options).

       146.    One way to analyze the aberrational nature of the VIX’s performance on February

5, 2018 is to use standard deviations. A statistical standard deviation is used to estimate the

amount of variation or dispersion of a set of data values. Typically, standard deviations are used

in financial markets to estimate how far from a central value (in this case, the previous day’s

VIX settlement) prices or values can be expected to move.

       147.    The standard deviation is estimated using the following formula:




       148.    For purposes of the computation, “n” is the data population size and “x” is the

mean average. The data population includes the closing value of the VIX for each trading day in

the 12 calendar months preceding, and was computed on a rolling 12-month basis from January

1, 2004 through February 5, 2018.

       149.    Using this approach, LJM determined that the 116% increase in the VIX on

February 5, 2018 equates to 13.7 standard deviations from the mean settlement price during the

12 months preceding February 5, 2018 – a deviation that is statistically impossible to explain as a

result of rational, fair market activity. Expressed mathematically, the probability of a 13.7

standard deviation result approaches approximately 1x10-41.

       150.    Indeed, going back to 2004, the VIX never exceeded a 2.91 standard deviation

change in one day from its previous 12-month mean settlement price. For instance, there were 4



                                                52
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 53 of 66 PageID #:53



days in 2008 – amidst the housing market crisis, the bankruptcy of Lehman Brothers, and

confusion over the Troubled Asset Recovery Program, – in which the S&P 500 declined by 7.6%

or greater. On none of those days did the VIX move as much as it did (in absolute terms, in

percentage terms, or in standard deviations from the prior 12 month mean settlement price) as it

did on February 5, 2018:




       151.    Additionally, since January 1, 2004, there have been 13 different trading days

(including February 5, 2018), where the S&P 500 declined by 4-5% in a single day. On none of

the other days did the VIX move as much as it did (in absolute terms, in percentage terms, or in

standard deviations from the prior 12-month mean settlement price) as it did on February 5,

2018. Indeed, the number of standard deviations in settlement day-over-day change on February

5, 2018 was over four times greater than any other day on which the S&P 500 declined by 4-5%,

and in some instances over eighty-five times greater:




                                               53
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 54 of 66 PageID #:54




       152.    This analysis suggests that it is virtually impossible that the historic increase in

the VIX on February 5, 2018 was the result of legitimate market activity, and instead supports

the conclusion that it resulted due to manipulation by John Doe Defendants.

               2.     The bid-ask spread, average bid-ask size (in contracts) and average
                      trade size of all SPX Options on February 5, 2018 supports the theory
                      that VIX was being manipulated.

       153.    Second, having established that the movement of the VIX on February 5, 2018

was anomalous and suggestive of manipulation, LJM investigated the SPX Options themselves

to determine whether bid-ask quotes on February 5, 2018 were unusual and suggestive of

manipulation, compared to past instances when the S&P 500 had declined by around 4%.

       154.    LJM compared the spread between bids and asks (the midpoint of which would be

used in the VIX calculation as the price for that option strike), the average bid and ask size (in

contracts), and the average trade size of all SPX Options in 1 minute intervals, as well as all SPX

options that were 23-37 days from expiration (i.e., those that would be included in the VIX



                                                54
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 55 of 66 PageID #:55



calculation). LJM performed this analysis for February 5, 2018 (broken into time periods to

demonstrate how the market changed in the late afternoon run-up of the VIX), as well as August

4, August 10, and August 18, 2011 (three days in which the S&P 500 had similarly declined by

4-5%).


SPX Spread Between Bid and Ask, Number of contracts in Bid and Ask, and
Trade Size
                                (computed in 1 minute intervals)


August 4. 2011
SP 500 declined 4.78%

All SPX Options
Spread Between Bid and
Ask                          2.87 SP 500 Points
Average bid Size (in
contracts)                  53.86 Contracts
Average Ask Size (in
contracts)                  79.09 Contracts
Average Trade Size
(across all option series
in sample)                   1.91 Contracts

SPX Options with 23-37 Days to
Expiry
Spread Between Bid and
Ask                           2.15   SP 500 Points
Average bid Size (in
contracts)                   54.37   Contracts
Average Ask Size (in
contracts)                   102.2   Contracts
Average Trade Size
(across all option series
in sample)                    4.12   Contracts

August 10. 2011
SP 500 declined 4.42%

All SPX Options
Spread Between Bid and
Ask                          3.04 SP 500 Points



                                                 55
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 56 of 66 PageID #:56



Average bid Size (in
contracts)                   31.80 Contracts
Average Ask Size (in
contracts)                   55.82 Contracts
Average Trade Size
(across all option series
in sample)                    1.61 Contracts

SPX Options with 23-37 Days to
Expiry
Spread Between Bid and
Ask                           2.58   SP 500 Points
Average bid Size (in
contracts)                   26.39   Contracts
Average Ask Size (in
contracts)                   50.30   Contracts
Average Trade Size
(across all option series
in sample)                    3.12   Contracts

August 18. 2011
SP 500 declined 4.46%



All SPX Options
Spread Between Bid and
Ask                           2.70 SP 500 Points
Average bid Size (in
contracts)                   52.47 Contracts
Average Ask Size (in
contracts)                  112.73 Contracts
Average Trade Size
(across all option series
in sample)                    2.02 Contracts

SPX Options with 23-37
Days to Expiry
Spread Between Bid and
Ask                           2.38 SP 500 Points
Average bid Size (in
contracts)                   57.31 Contracts
Average Ask Size (in
contracts)                   70.28 Contracts
Average Trade Size
(across all option series
in sample)                    5.05 Contracts



                                                 56
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 57 of 66 PageID #:57




February 5. 2018
SP 500 Declined 4.1%        Time
                            8:30-      9:51-     11:10-
All SPX Options             9:50       11:09     12:29         12:29-1:48   1:49-3:15 Average
Spread Between Bid and                                                                5.69 SP 500
Ask                             4.52      4.06          4.49         5.48        9.89 Points
Average bid Size (in
contracts)                   125.85     132.74     119.85            98.8        51.3 105.71 Contracts
Average Ask Size (in                                                                  117.63 Contracts
contracts)                   153.69     152.84     127.12            104         50.5
Average Trade Size                                                                    0.52 Contracts
(across all option series
in sample)                      0.62       0.3          0.42          0.6        0.67

SPX Options with 23-37
Days to Expiry
Spread Between Bid and                                                                4.82 SP 500
Ask                             3.42       3.4          3.38         4.57        9.32 Points
Average bid Size (in                                                                  101.72 Contracts
contracts)                   121.71      135.1         131.9         83.6        36.3
Average Ask Size (in                                                                  106.73 Contracts
contracts)                   150.66      151.9         116.6         80.1        34.4
Average Trade Size                                                                    0.46 Contracts
(across all option series
in sample)                      0.45      0.34          0.39         0.47        0.65



        155.    As with the overall VIX standard deviation before, the tables above demonstrate

that SPX Options trading on February 5th was aberrational compared to prior instances where the

S&P 500 had experienced similar drops – and all in ways that are suggestive of market

manipulation.

        156.    For instance, the spread between bids and asks on February 5, 2018 averaged 5.69

S&P 500 points across all SPX Options, and 4.82 S&P 500 points across those SPX Options that

were within the 23-37 day expiration window that are included in the VIX calculation. These

spreads are twice as high as the spreads on the three August 2011 days in which the S&P 500

suffered similar losses as February 5, 2018 – which would have resulted in a correspondingly



                                                  57
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 58 of 66 PageID #:58



higher VIX when mid-points of these bid-ask spreads were calculated for out-of-the-money SPX

Options.

       157.    February 5, 2018, however, saw average trade size (measuring trades that actually

occurred) drop to levels that were one-third to one-ninth as small as the average trade size on the

August 2011 dates. This, again, is predictive of manipulation occurring, as would-be

manipulators would attempt to push up bid-ask quotes without actually putting premium at risk

by executing trades (and/or by spoofing the market).

               3.      A comparison of bid-ask offers on SPX Options from February 5,
                       2018 demonstrates a high degree of similarity to past instances of
                       manipulation.

       158.    Finally, LJM (with the assistance of its retained experts and consultants) reviewed

public order data for SPX options with expiration dates between 23 and 37 days on February 5,

2018 – the options that were included in the VIX calculation – and used an automatic

surveillance software created by Trading Technologies known as “TT Score” to analyze it.

       159.    The TT Score trade compliance software uses machine learning technology to

identify patterns of trading behavior that may pose regulatory risk, and is designed to identify

certain types of disruptive market activity, including spoofing, layering, abusive messaging,

momentum ignition, pinging, and phishing.

       160.    TT Score organizes market data into clusters of activity based on factors such as

time, trader, instrument, and proximity of other order actions, and calculates a “similarity score”

that compares the data being analyzed to past regulatory actions. A similarity score is generated

for each cluster on a scale of 0 to 100. A score of 100 indicates a high degree of similarity to

patterns that have drawn regulatory attention in the past as being manipulative, while a score of 0

indicates a very low degree of similarity.




                                                58
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 59 of 66 PageID #:59



       161.   Beginning with the March SPX 2650 put and March SPX 2650 call (chosen

because the 2650 strike price was near the prevailing S&P 500 price on the afternoon of

February 5) as a baseline, LJM used TT Score to analyze 98 separate SPX weekly options

(primarily weekly options that expired between 23-37 days from February 5th) that included

strike prices between 2600 and 2800.

       162.   In the table below are the results of that TT Score review, with information

regarding: (a) Instrument; (b) Expiration type; (c) Strike Price; (d) Put/Call; (e) number of

clusters of activity analyzed for each option; (f) a minimum risk score showing the lowest

similarity score derived from the analysis; (g) a mean risk score showing the average similarity

score derived from the analysis; (h) median risk score showing the middle value similarity score

derived from the analysis; and (i) maximum risk score showing the maximum similarity score

derived from the analysis:




                                              59
Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 60 of 66 PageID #:60




                                    60
Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 61 of 66 PageID #:61




                                    61
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 62 of 66 PageID #:62




        163.   As the TT Score analysis above indicates, a large number of the options used in

the calculation of the VIX on February 5, 2018 were subject to potentially manipulative conduct,

with 27 options series having TT scores above 70 (including 7 with a maximum TT score of

100).

        164.   A few other factors in the TT Score are also indicative of manipulation. Recall

that the Griffin Paper found (in part) that the VIX was being manipulated because of spikes

occurring in out-of-the-money SPX options, particularly in those with greater influence on the

VIX calculation – namely, deep out-of-the-money put options (which have greater weight in the

VIX calculation formula).

        165.   Here, on February 5, we see precisely that pattern, as deeply out-of-the-money put

options at 2650 and below (i.e. the right to sell the SPX at a level far below the 2650 level that

the S&P 500 had already reached in the afternoon after a significant decline) are those with some

of the highest TT Scores, while corresponding calls at those same strike prices (i.e. the right to

buy the SPX at a level below where it is currently trading) do not display the same high

maximum TT Scores. Indeed, the majority of maximum TT Scores above 70 in this analysis

were from put options – precisely what you would expect in manipulation.


                                               62
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 63 of 66 PageID #:63



       166.   Additionally, we know that VIX did not begin to spike until late in the afternoon,

when the S&P 500 had already experienced its significant decline and the S&P 500 was around

2650. If this late afternoon spike in the VIX was the result of manipulation, we would expect

higher TT Scores (indicating possible manipulation) present in lower strike prices near where the

S&P 500 had fallen.

       167.   As the table above shows, that is precisely the pattern – lower strike prices (below

2650) that would have weighed more heavily in the VIX calculation that afternoon have higher

TT Scores (higher indicia of manipulation) than the higher strike prices (above 2650) that traded

in the morning when the S&P 500 was declining but volatility remained calm.

              4.      The VIX was manipulated on February 5, 2018, and this
                      manipulation created artificial prices for instruments that LJM
                      traded in, causing them losses.

       168.   As LJM’s investigation above shows, (a) the VIX’s rise on February 5, 2018 was

statistically impossible absent manipulation; (b) SPX Options spreads and trade sizes on

February 5, 2018 demonstrated patterns consistent with manipulation; and (c) statistical analysis

using trade compliance software shows patterns of manipulation in precisely the out-of-the-

money put SPX Options that one would expect to see if manipulation had occurred on February

5, 2018.

       169.   Furthermore, this evidence of manipulation is consistent with the patterns and

means of manipulation of the VIX that had been (a) identified in the Griffin Paper; (b) described

by market participants; (c) identified by an SEC whistleblower; and (d) punished in the past by

the CBOE.

       170.   It is clear that on February 5, 2018, the market for SPX Options (and through

them, the VIX) was manipulated by John Doe Defendants.

       171.   This manipulation caused SPX Options to be quoted and traded at artificial prices.


                                               63
     Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 64 of 66 PageID #:64



       172.    As SPX Options were quoted and traded at artificial prices, the prices of highly

correlated instruments – specifically options on S&P 500 futures and E-mini S&P 500 futures –

were themselves moved to artificial prices.

       173.    As a result of the John Doe Defendant’s manipulation, LJM traded in options on

S&P 500 futures and E-mini S&P 500 futures at artificial prices on February 5-6, 2018, in

violation of the Commodity Exchange Act.

       174.    John Doe Defendants are therefore liable to LJM for the actual damages it

incurred from trading in options on S&P 500 futures and E-mini S&P 500 futures at artificial

prices on February 5-6, 2018.

       175.    While LJM cannot identify the John Doe Defendants at this time (as trading data

in the SPX Options involved in the manipulation is confidential), information exists within the

possession of CBOE sufficient to identify the John Doe Defendants. Once identified, LJM

believes that additional information will be discoverable from the John Doe Defendants

themselves regarding the extent of their manipulation, and the impact it had on prices in options

on S&P 500 futures and E-mini S&P 500 futures.

V.     CLAIMS FOR RELIEF

                                        CLAIM ONE
                  Manipulation in Violation of the Commodity Exchange Act
                               (Against John Doe Defendants)

       176.    LJM repeats and incorporates by reference each of the foregoing allegations of

this Complaint.

       177.    Each Defendant, individually, in concert, and/or as one another’s control persons

or agents, through their acts alleged herein, specifically intended to and did cause unlawful and




                                               64
      Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 65 of 66 PageID #:65



artificial prices of options on S&P 500 futures and E-mini S&P 500 futures contracts in violation

of the CEA, 7 U.S.C. §1 et seq.

        178.   The Defendants’ manipulative conduct and trading activity alleged herein

constituted a manipulation of the prices of options on S&P 500 futures and E-mini S&P 500

futures contracts on February 5-6, 2018, in violation of the CEA, 7 U.S.C. §§6b(a), 6c(a), 9(1),

9(3), 13(a)(2), and 25(a), as well as 17 C.F.R. § 180.2.

        179.   As a direct result of Defendants’ unlawful conduct, LJM has suffered actual

damages and injury in fact due to incurring losses when trading at artificial prices for options on

S&P 500 futures and E-mini S&P 500 futures contracts on February 5-6, 2018, to which LJM

would not have been subject but for the unlawful conduct alleged herein.

        180.   LJM was further legally injured and suffered injury in fact when it transacted in

options on S&P 500 futures and/or E-mini S&P 500 futures contracts on February 5-6, 2018, in

an artificial and manipulated market operating with the artificial prices caused by the

Defendants.

        181.   LJM is entitled to its actual damages for the violations of the CEA alleged herein.


VI.     PRAYER FOR RELIEF

        LJM requests relief as follows:

        A.     That the Court enter an order declaring that Defendants’ actions, as set forth

in this Complaint, violate the law;

        B.     That the Court award LJM damages, treble damages, punitive damages, and/or

restitution in an amount to be determined at trial;

        C.     That the Court issue appropriate injunctive and other equitable relief against

Defendants;



                                                 65
    Case: 1:19-cv-00368 Document #: 1 Filed: 01/18/19 Page 66 of 66 PageID #:66



      D.      That the Court award LJM pre- and post-judgment interest;

      E.      That the Court award LJM its costs of suit, including reasonable attorneys’ fees

and expenses; and

      F.      That the Court award any and all such other relief as the Court may deem just

and proper.


Dated: January 18, 2019
                                           /s George A. Zelcs
                                           George A. Zelcs
                                           Chad E. Bell
                                           Ryan Z. Cortazar
                                           KOREIN TILLERY LLC
                                           205 North Michigan Ave., Suite 1950
                                           Chicago, IL 60601
                                           Telephone: 312-641-9750
                                           Facsimile: 312-641-9751
                                           Email: gzelcs@koreintillery.com

                                           Michael E. Klenov
                                           KOREIN TILLERY LLC
                                           505 North 7th Street, Suite 3600
                                           St. Louis, MO 63101
                                           Telephone: 314-241-4844
                                           Facsimile: 314-241-3525

                                           Attorneys for Plaintiff LJM Partners, Ltd.




                                             66
